                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION


LOCAL UNION NO. 124 I.B.E.W. PENSION                  )
TRUST FUND, a Trust Fund,                             )
                                                      )
         and                                          )
                                                      )
JOHN FENNESY, and                                     )
KENNETH C. BORDEN, TRUSTEES                           )
OF THE LOCAL UNION NO. 124 I.B.E.W.                   )
PENSION TRUST FUND,                                   )
                                                      )
         and                                          )
                                                      )
NATIONAL ELECTRICAL BENEFIT FUND,                     )
a Trust Fund,                                         )
                                                      )   No.
         and                                          )
                                                      )
KENNETH COOPER, and DENNIS QUEBE,                     )
TRUSTEES OF THE NATIONAL ELECTRICAL                   )
BENEFIT FUND,                                         )
                                                      )
         and                                          )
                                                      )
LOCAL UNION NO. 124 I.B.E.W. - N.E.C.A.               )
ANNUITY AND 401(K) TRUST FUND, a Trust Fund,          )
                                                      )
         and                                          )
                                                      )
JOHN FENNESY, and                                     )
KENNETH C. BORDEN, TRUSTEES                           )
OF THE LOCAL UNION NO. 124                            )
I.B.E.W. - N.E.C.A. ANNUITY AND 401(K)                )
TRUST FUND,                                           )
                                                      )
         and                                          )
                                                      )
I.B.E.W. LOCAL UNION NO. 124 HEALTH                   )
AND WELFARE FUND, a Trust Fund,                       )
                                                      )
         and                                          )
                                                      )




{00399650;IBEW19-145;MJ }
            Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 1 of 24
JOHN FENNESY, and                                    )
KENNETH C. BORDEN, TRUSTEES                          )
OF THE I.B.E.W. LOCAL UNION NO. 124                  )
HEALTH AND WELFARE FUND,                             )
                                                     )
         and                                         )
                                                     )
IBEW LOCAL UNION NO. 124 VACATION                    )
AND HOLIDAY TRUST FUND, a Trust Fund,                )
                                                     )
         and                                         )
                                                     )
JOHN FENNESY, and                                    )
KENNETH C. BORDEN, TRUSTEES                          )
OF THE IBEW LOCAL UNION NO. 124                      )
VACATION AND HOLIDAY TRUST FUND,                     )
                                                     )
         and                                         )
                                                     )
ELECTRICAL JOINT APPRENTICESHIP AND                  )
TRAINING TRUST FUND, a Trust Fund,                   )
                                                     )
         and                                         )
                                                     )
JOHN FENNESY, and                                    )
KENNETH C. BORDEN, TRUSTEES                          )
OF THE ELECTRICAL JOINT APPRENTICESHIP               )
AND TRAINING TRUST FUND,                             )
                                                     )
         and                                         )
                                                     )
LABOR MANAGEMENT COOPERATION TRUST,                  )
a Trust Fund,                                        )
                                                     )
         and                                         )
                                                     )
JOHN FENNESY, and                                    )
KENNETH C. BORDEN, TRUSTEES                          )
OF THE LABOR MANAGEMENT                              )
COOPERATION TRUST,                                   )
                                                     )
         and                                         )
                                                     )
INTERNATIONAL BROTHERHOOD OF                         )
ELECTRICAL WORKERS LOCAL UNION                       )
NO. 124, AFL-CIO, a Labor Organization,              )
                                                     )
                                   Plaintiffs,       )
         v.                                          )
                                                     )



{00399650;IBEW19-145;MJ }               2
              Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 2 of 24
R.F. FISHER ELECTRIC COMPANY, LLC                               )
[SERVE: Michael P. Keleher                                      )
          Registered Agent                                      )
          403 NW Englewood Road                                 )
          Gladstone, MO 64118]                                  )
                                                                )
                                                                )
                                                                )
                                         Defendant.             )


                                         COMPLAINT
                                                COUNT I

         Come now Plaintiffs, Local Union No. 124 I.B.E.W. Pension Trust Fund, John Fennesy and

Kenneth C. Borden, duly appointed and acting Trustees of the Local Union No. 124 I.B.E.W.

Pension Trust Fund who are authorized to maintain this action on behalf of Local Union

No. 124 I.B.E.W. Pension Trust Fund and all the Trustees of Local Union No. 124 I.B.E.W. Pension

Trust Fund, and, for their cause of action under Count I against Defendant, states:

         1.        This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"), 29 U.S.C.

§1132 and 29 U.S.C. §1145.

         2.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of Local Union No. 124 I.B.E.W. Pension Trust Fund who are authorized to maintain this

action on behalf of the Local Union No. 124 I.B.E.W. Pension Trust Fund and all the Trustees of

the Local Union No. 124 I.B.E.W. Pension Trust Fund; Plaintiff, (hereinafter referred to as "Plaintiff

Fund"), is a trust fund existing and established pursuant to the Labor Management Relations Act,

as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

         3.        Said Plaintiff Fund was established on January 7, 1965, pursuant to the collective

bargaining agreement entered into between the Kansas City Division, Kansas City Chapter,

National Electrical Contractors Association, Inc. (hereinafter referred to as "Association") and the


{00399650;IBEW19-145;MJ }            3
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 3 of 24
International Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred

to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and revised

effective June 1, 1993.

         4.        The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

         5.        Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. §1132(h), by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

         6.        Defendant, R.F. Fisher Electric Company, LLC., is a Kansas limited liability

company doing business in the States of Missouri and Kansas and particularly in the Western

District of Missouri; that Defendant at all times material herein employed electrical workers

performing work covered by the collective bargaining agreements herein mentioned.

         7.        In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses

affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. §151, and 29 U.S.C. §185.

         8.        At all times material herein, Defendant signed a Letter of Assent for the Inside

Labor Agreement and agreed to be bound by the terms and conditions of collective bargaining

agreements then in effect and that would subsequently be in effect between the Kansas City

Chapter National Electrical Contractors Association and the International Brotherhood of Electrical

Workers Local Union No. 124, AFL-CIO; that Defendant is thereby bound by all collective

bargaining agreements in effect on said date up to and including the present date.




{00399650;IBEW19-145;MJ }            4
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 4 of 24
         9.        Electrical worker employees of the Defendant were employed under the terms of

the collective bargaining agreements between the Association and the Union under the terms of

which Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums

per hour for each employee covered by and subject to said agreements at all times material herein;

and during said period to submit written reports within fifteen (15) days after the last day of the

preceding month for the hours worked during said preceding month; that said reports should list the

names and hours worked and the amounts contributed for each such employee of Defendant.

         10.       That the Defendant are required by Section 209 of ERISA, 29 U.S.C. §1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

         11.       Under the agreements hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies of

any and all records of Defendant pertaining to compensation paid to employees, hours worked by

employees, monies withheld from employees for taxes paid on account of employees and other

records relevant to and of assistance in determining whether Defendant’s obligations under said

agreements to make payments to said Plaintiff Fund have been faithfully performed.

         12.       An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs ONE HUNDRED TWENTY-EIGHT

THOUSAND TWO HUNDRED FORTY-TWO AND           00/100 ($128,242.00) DOLLARS in unpaid fringe benefit

contributions, SIX THOUSAND FOUR HUNDRED TWELVE AND 10/100 12/100 ($6,412.10) DOLLARS as

and for liquidated damages, and ONE THOUSAND NINE HUNDRED ONE AND 81/10 ($1,901.81)

DOLLARS as and for interest, for a total of ONE HUNDRED THIRTY-SIX THOUSAND FIVE HUNDRED FIFTY-

FIVE AND 91/100 ($136,555.91) DOLLARS.




{00399650;IBEW19-145;MJ }            5
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 5 of 24
         13.       The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court costs

incurred to enforce payments from an employer in default.

         14.       The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance of

work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate bond

guaranteeing performance under the Trust Agreement, as amended.

         15.       Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant’s part required to be performed under the collective

bargaining agreements and Trust Agreements, as amended, and herein referred to.

         16.       Defendant is required by Section 515 of ERISA, 29 U.S.C. §1145, to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the

aforesaid collective bargaining agreements and Trust Agreement, as amended; and this action is

brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant’s

obligations under Section 515 of ERISA.

         17.       That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:




{00399650;IBEW19-145;MJ }            6
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 6 of 24
         A.        For judgment against Defendant in the amount of ONE HUNDRED TWENTY-EIGHT

THOUSAND TWO HUNDRED FORTY-TWO AND             00/100 ($128,242.00) DOLLARS in unpaid fringe benefit

contributions, SIX THOUSAND FOUR HUNDRED TWELVE AND 10/100 12/100 ($6,412.10) DOLLARS as

and for liquidated damages, and ONE THOUSAND NINE HUNDRED ONE AND 81/10 ($1,901.81)

DOLLARS as and for interest due and owing for the period August 1, 2019 through September

16, 2019; for a total of ONE HUNDRED THIRTY-SIX THOUSAND FIVE HUNDRED FIFTY-FIVE AND 91/100

($136,555.91) DOLLARS; and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.


                                                COUNT II

         Come now Plaintiffs, National Electrical Benefit Fund, a Trust Fund, and Lindell K. Lee and

D.R. Borden, Jr., duly appointed and acting Trustees of the National Electrical Benefit Fund who




{00399650;IBEW19-145;MJ }            7
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 7 of 24
are authorized to maintain this action on behalf of the National Electrical Benefit Fund and for their

cause of action under Count II against said Defendant states:

         1.        Plaintiffs, Kenneth Cooper and Dennis Quebe, are duly appointed and acting

Trustees of the National Electrical Benefit Fund who are authorized to maintain this action on

behalf of the National Electrical Benefit Fund (hereinafter referred to as "Plaintiff Fund"); Plaintiff

Fund is a Trust Fund an existing establish pursuant to Labor Management Relations Act, as

amended, Section 302, 29 U.S.C. §186; said Plaintiff Fund is an employee benefit plan within the

meaning of Section 3 of ERISA 29 U.S.C. §1002.

         2.        Said Plaintiff Fund was established September 3, 1946 pursuant to the collective

bargaining agreement between the National Electrical Contractors Association and the

International Brotherhood of Electrical Workers; that the Trust Agreement establishing the Plaintiff

Fund was amended and revised effective January 1, 1994.

         3.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs FORTY TWO THOUSAND THREE HUNDRED

EIGHTY-TWO AND          86/100 ($42,382.86) DOLLARS in unpaid fringe benefit contributions, TWO

THOUSAND ONE HUNDRED NINETEEN AND              14/100 ($2,119.14) DOLLARS as and for liquidated

damages, and SIX HUNDRED TWENTY-SIX AND 71/1000 ($626.71) DOLLARS as and for interest due

and owing for the period August 1, 2019 through September 16, 2019; for a total of FORTY-FIVE

THOUSAND, ONE HUNDRED TWENTY-EIGHT AND 71/100 ($45,128.71) DOLLARS.

         4.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of FORTY TWO THOUSAND THREE

HUNDRED EIGHTY-TWO AND          86/100 ($42,382.86) DOLLARS in unpaid fringe benefit contributions,

TWO THOUSAND ONE HUNDRED NINETEEN AND             14/100 ($2,119.14) DOLLARS as and for liquidated


{00399650;IBEW19-145;MJ }            8
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 8 of 24
damages, and SIX HUNDRED TWENTY-SIX AND 71/1000 ($626.71) DOLLARS as and for interest due

and owing for the period August 1, 2019 through September 16, 2019; for a total of FORTY-FIVE

THOUSAND, ONE HUNDRED TWENTY-EIGHT AND 71/100 ($45,128.71) DOLLARS; and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                                COUNT III

         Come now Plaintiffs, Local Union No. 124, IBEW - NECA Annuity and 401K Trust Fund, a

Trust Fund, and John Fennesy and Kenneth C. Borden, duly appointed and acting Trustees of the

Local Union No. 124, IBEW - NECA Annuity and 401K Trust Fund who are authorized to maintain

this action on behalf of the Local Union No. 124, IBEW - NECA Annuity and 401K Trust Fund and

all the Trustees of the Local Union No. 124, IBEW - NECA Annuity and 401K Trust Fund, and, for

their cause of action under Count III against Defendant, states:


{00399650;IBEW19-145;MJ }            9
           Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 9 of 24
         1.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of Local Union No. 124 I.B.E.W. - N.E.C.A. Annuity and 401(K) Trust Fund who

authorized to maintain this action on behalf of the Local Union No. 124 I.B.E.W. - N.E.C.A. Annuity

and 401(K) Trust Fund and all the Trustees of the Local Union No. 124 I.B.E.W. - N.E.C.A. Annuity

and 401(K) Trust Fund; (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and

established pursuant to the Labor Management Relations Act, as amended, Section 302,

29 U.S.C. §186; that said Plaintiff Fund is an employee benefit plan within the meaning of

Section 3 of ERISA, 29 U.S.C. §1002.

         2.        Said Plaintiff Fund was established on December 15, 1987, pursuant to the

collective bargaining agreement between the Kansas City Division, Kansas City Chapter, National

Electrical Contractors Association, Inc. (hereinafter referred to as "Association") and the

International Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred

to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and revised

effective June 1, 1993.

         3.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs ONE HUNDRED NINETY-THREE

THOUSAND SIX HUNDRED TWELVE AND            60/100 ($193,612.60) DOLLARS in unpaid fringe benefit

contributions, NINE THOUSAND SIX HUNDRED EIGHTY AND 64/100 ($9,680.64) DOLLARS as and for

liquidated damages, and TWO THOUSAND, EIGHT HUNDRED NINETY-SIX AND 62/1000 ($2,896.62)

DOLLARS as and for interest due and owing for the period August 1, 2019 through September 16,

2019; for a total of TWO HUNDRED SIX THOUSAND, ONE HUNDRED EIGHTY-NINE AND 86/100

($206,189.86) DOLLARS.

         4.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:


{00399650;IBEW19-145;MJ }           10
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 10 of 24
         A.        For judgment against Defendant in the amount of ONE HUNDRED NINETY-THREE

THOUSAND SIX HUNDRED TWELVE AND             60/100 ($193,612.60) DOLLARS in unpaid fringe benefit

contributions, NINE THOUSAND SIX HUNDRED EIGHTY AND 64/100 ($9,680.64) DOLLARS as and for

liquidated damages, and TWO THOUSAND, EIGHT HUNDRED NINETY-SIX AND 62/1000 ($2,896.62)

DOLLARS as and for interest due and owing for the period August 1, 2019 through September 16,

2019; for a total of TWO HUNDRED SIX THOUSAND, ONE HUNDRED EIGHTY-NINE AND 86/100

($206,189.86) DOLLARS; and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                                COUNT IV

         Come now Plaintiffs, I.B.E.W. Local Union No. 124 Health and Welfare Fund, a Trust Fund,

and John Fennesy and Kenneth C. Borden, duly appointed and acting Trustees of the I.B.E.W.


{00399650;IBEW19-145;MJ }           11
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 11 of 24
Local Union No. 124 Health and Welfare Fund who are authorized to maintain this action on behalf

of the Welfare Fund and all the Trustees of the I.B.E.W. Local Union No. 124 Health and Welfare

Fund and, for their cause of action under Count IV against Defendant, states:

         1.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of the I.B.E.W. Local Union No. 124 Health and Welfare Fund who are authorized to

maintain this action on behalf of the Welfare Fund and all the Trustees of the I.B.E.W. Local Union

No. 124 Health and Welfare Fund; Plaintiff I.B.E.W. Local Union No. 124 Health and Welfare Fund

(hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the

Labor Management Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff

Plan is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

         2.        Said Plaintiff Plan was established on July 3, 1952, pursuant to the collective

bargaining agreement between the Kansas City Division, Kansas City Chapter, National Electrical

Contractors Association, Inc. (hereinafter referred to as "Association") and the International

Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred to as

"Union"); that the Trust Agreement establishing the Plaintiff Plan was amended and revised

effective June 1, 1993.

         3.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs THREE HUNDRED SIXTY-TWO THOUSAND,

FORTY-FIVE AND       46/100 ($362,045.46) DOLLARS in unpaid fringe benefit contributions, EIGHTEEN

THOUSAND ONE HUNDRED TWO AND          27/100 ($18,102.27) DOLLARS as and for liquidated damages,

and FIVE THOUSAND, THREE HUNDRED FIFTY-TWO AND 73/1000 ($5,352.73) DOLLARS as and for

interest due and owing for the period August 1, 2019 through September 16, 2019; for a total of

THREE HUNDRED EIGHTY-FIVE THOUSAND, FIVE HUNDRED AND 46/100 ($385,500.46) DOLLARS.




{00399650;IBEW19-145;MJ }           12
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 12 of 24
         4.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of THREE HUNDRED SIXTY-TWO

THOUSAND, FORTY-FIVE AND        46/100 ($362,045.46) DOLLARS in unpaid fringe benefit contributions,

EIGHTEEN THOUSAND ONE HUNDRED TWO AND             27/100 ($18,102.27) DOLLARS as and for liquidated

damages, and FIVE THOUSAND, THREE HUNDRED FIFTY-TWO AND 73/1000 ($5,352.73) DOLLARS as

and for interest due and owing for the period August 1, 2019 through September 16, 2019; for a

total of THREE HUNDRED EIGHTY-FIVE THOUSAND, FIVE HUNDRED AND 46/100 ($385,500.46) DOLLARS;

and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.


{00399650;IBEW19-145;MJ }           13
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 13 of 24
                                              COUNT V

         Come now Plaintiffs, Local Union No. 124 I.B.E.W. Vacation & Holiday Trust Fund, a Trust

Fund, and John Fennesy and Kenneth C. Borden, duly appointed and acting Trustees of the Local

Union No. 124 I.B.E.W. Vacation & Holiday Trust Fund who are authorized to maintain this action

on behalf of the Vacation Fund and all the Trustees of the Local Union No. 124 I.B.E.W. Vacation &

Holiday Trust Fund, and, for their cause of action under Count V against Defendant, states:

         1.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of the Local Union No. 124 I.B.E.W. Vacation & Holiday Trust Fund who are authorized to

maintain this action on behalf of the Vacation Fund and all the Trustees of the Local Union No. 124

I.B.E.W. Vacation & Holiday Trust Fund; Plaintiff Local Union No. 124 I.B.E.W. Vacation & Holiday

Trust Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established

pursuant to the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. §186; that

said Plaintiff Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C.

§1002.

         2.        Said Plaintiff Fund was established on March 8, 1968, pursuant to the collective

bargaining agreement between the Kansas City Division, Kansas City Chapter, National Electrical

Contractors Association, Inc. (hereinafter referred to as "Association") and the International

Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred to as

"Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and revised

effective June 1, 1993.

         3.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs EIGHTY-SIX THOUSAND, NINE HUNDRED

THIRTY-TWO AND         01/100 ($86,932.01) DOLLARS in unpaid fringe benefit contributions, FOUR

THOUSAND THREE HUNDRED FORTY-SIX AND            60/100 ($4,346.60) DOLLARS as and for liquidated

damages, and ONE THOUSAND, TWO HUNDRED EIGHTY-SIX AND 29/1000 ($1,286.29) DOLLARS as and




{00399650;IBEW19-145;MJ }           14
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 14 of 24
for interest due and owing for the period August 1, 2019 through September 16, 2019; for a total

of NINETY-TWO THOUSAND, FIVE HUNDRED SIXTY-FOUR AND 90/100 ($92,564.90) DOLLARS.

         4.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of EIGHTY-SIX THOUSAND, NINE

HUNDRED THIRTY-TWO AND         01/100 ($86,932.01) DOLLARS in unpaid fringe benefit contributions,

FOUR THOUSAND THREE HUNDRED FORTY-SIX AND 60/100 ($4,346.60) DOLLARS as               and for liquidated

damages, and ONE THOUSAND, TWO HUNDRED EIGHTY-SIX AND 29/1000 ($1,286.29) DOLLARS as and

for interest due and owing for the period August 1, 2019 through September 16, 2019; for a total

of NINETY-TWO THOUSAND, FIVE HUNDRED SIXTY-FOUR AND 90/100 ($92,564.90); and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and


{00399650;IBEW19-145;MJ }           15
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 15 of 24
         H.        For such other relief as the Court may deem appropriate.



                                               COUNT VI

         Come now Plaintiffs, Electrical Joint Apprenticeship and Training Trust Fund, a Trust Fund,

and John Fennesy and Kenneth C. Borden, duly appointed and acting Trustees of the Electrical

Joint Apprenticeship and Training Trust Fund who are authorized to maintain this action on behalf

of the Training Fund and all the Trustees of the Electrical Joint Apprenticeship and Training Trust

Fund, and, for their cause of action under Count VI against Defendant, states:

         1.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of the Electrical Joint Apprenticeship and Training Trust fund who are authorized to

maintain this action on behalf of the Training Fund and all the Trustees of the Electrical Joint

Apprenticeship and Training Trust Fund; Plaintiff Electrical Joint Apprenticeship and Training Fund

(hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the

Labor Management Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

         2.        Said Plaintiff Fund was established on September 6, 1956, pursuant to the

collective bargaining agreement between the Kansas City Division, Kansas City Chapter, National

Electrical Contractors Association, Inc. (hereinafter referred to as "Association") and the

International Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred

to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was amended and revised

effective May 10, 1994.

         3.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs TWENTY-ONE THOUSAND, ONE HUNDRED

FORTY AND      28/100 ($21,140.28) DOLLARS in unpaid fringe benefit contributions, ONE THOUSAND

FIFTY-SEVEN AND 01/100 ($1,057.01) DOLLARS as        and for liquidated damages, and THREE HUNDRED

THIRTEEN AND 47/1000 ($313.47) DOLLARS as        and for interest due and owing for the period August


{00399650;IBEW19-145;MJ }           16
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 16 of 24
1, 2019 through September 16, 2019; for a total of TWENTY-TWO THOUSAND, FIVE HUNDRED TEN

AND 76/100 ($22,510.76) DOLLARS.

         4.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of TWENTY-ONE THOUSAND, ONE

HUNDRED FORTY AND           28/100 ($21,140.28) DOLLARS in unpaid fringe benefit contributions, ONE

THOUSAND FIFTY-SEVEN AND          01/100 ($1,057.01) DOLLARS as and for liquidated damages, and

THREE HUNDRED THIRTEEN AND          47/1000 ($313.47) DOLLARS as and for interest due and owing for

the period August 1, 2019 through September 16, 2019; for a total of TWENTY-TWO THOUSAND,

FIVE HUNDRED TEN AND 76/100 ($22,510.76) DOLLARS;         and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and


{00399650;IBEW19-145;MJ }           17
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 17 of 24
         H.        For such other relief as the Court may deem appropriate.


                                                COUNT VII

         Come now Plaintiffs, Labor Management Cooperation Trust, a Trust Fund, and John

Fennesy and Kenneth C. Borden, duly appointed and acting Trustees of the Labor Management

Cooperation Trust who are authorized to maintain this action on behalf of the Training Fund and all

the Trustees of the Labor Management Cooperation Trust, and, for their cause of action under

Count VII against Defendant, states:

         1.        Plaintiffs, John Fennesy and Kenneth C. Borden, are duly appointed and acting

Trustees of the Labor Management Cooperation Trust who are authorized to maintain this action

on behalf of the Labor Management Cooperation Trust and all the Trustees of the Labor

Management Cooperation Trust; Plaintiff Labor Management Cooperation Trust (hereinafter

referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the Labor

Management Relations Act, as amended, Section 302, 29 U.S.C. §186.

         2.        This action arises under and jurisdiction is founded on Section 301 of the Taft-

Hartley Act, 29 U.S.C. §185.

         3.        Said Plaintiff Fund was established on March 1, 1995, pursuant to the collective

bargaining agreement between the Kansas City Division, Kansas City Chapter, National Electrical

Contractors Association, Inc. (hereinafter referred to as "Association") and the International

Brotherhood of Electrical Workers Local Union No. 124, AFL-CIO (hereinafter referred to as

"Union").

         4.        An audit of Defendant's books and records for the period August 1, 2019 through

September 16, 2019, shows that Defendant owes Plaintiffs SIX THOUSAND, FOUR HUNDRED

SEVENTY-EIGHT AND           96/100 ($6,478.96) DOLLARS in unpaid fringe benefit contributions, THREE

HUNDRED TWENTY-THREE AND             95/100 ($323.95) DOLLARS as and for liquidated damages, and

NINETY-SIX AND 00/1000 ($96.00) DOLLARS         as and for interest due and owing for the period August



{00399650;IBEW19-145;MJ }           18
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 18 of 24
1, 2019 through September 16, 2019; for a total of SIX THOUSAND, EIGHT HUNDRED NINETY-EIGHT

AND 91/100 ($6,898.91) DOLLARS.

         5.        Plaintiffs hereby incorporate and adopt paragraphs One (1), Four (4), Five (5), Six

(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Thirteen (13), Fourteen (14), Fifteen (15),

Sixteen (16), and Seventeen (17) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of SIX THOUSAND, FOUR HUNDRED

SEVENTY-EIGHT AND           96/100 ($6,478.96) DOLLARS in unpaid fringe benefit contributions, THREE

HUNDRED TWENTY-THREE AND             95/100 ($323.95) DOLLARS as and for liquidated damages, and

NINETY-SIX AND 00/1000 ($96.00) DOLLARS as         and for interest due and owing for the period August

1, 2019 through September 16, 2019; for a total of SIX THOUSAND, EIGHT HUNDRED NINETY-EIGHT

AND 91/100 ($6,898.91) DOLLARS;         and

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         D.        For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

         E.        For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

         F.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

         G.        For judgment against Defendant for costs incurred in this action; and


{00399650;IBEW19-145;MJ }           19
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 19 of 24
         H.        For such other relief as the Court may deem appropriate.



                                               COUNT VIII

         Comes now Plaintiff, International Brotherhood of Electrical Workers Local Union No. 124,

AFL-CIO, for its cause of action under Count VIII against Defendant, states:

         1.        This action arises under and jurisdiction is founded on Section 301 of the Labor

Management Relations Act, as amended, 29 U.S.C. §185 (hereinafter referred to as "LMRA").

         2.        Plaintiff, International Brotherhood of Electrical Workers Local Union No. 124, AFL-

CIO (hereinafter referred to as "Union") is a labor organization representing employees in industry

affecting commerce as defined by Sections 501(1) and (3) of the LMRA, 29 U.S.C. §142(1) and

(3); and within the meaning of Section 301 of the LMRA, 29 U.S.C. §185 and 29 U.S.C. §152(5),

and is an unincorporated association.

         3.        Plaintiff Union maintains its principal offices in Kansas City, Jackson County,

Missouri, and Plaintiff's duly authorized officers and agents are engaged in representing or acting

for employee members in Jackson County, Missouri, within territorial jurisdiction of this Court.

         4.        Electrical worker employees of Defendant were employed under the terms of the

collective bargaining agreement between the Defendant and the Union under the terms of which

Defendant agreed, among other things, to deduct various sums per hour from the wages of each

employee covered by and subject to said agreements from August 1, 2019, to date, as and for

supplemental dues and to remit same to Plaintiff; and during said period of time to submit written

reports within ten (10) days after the last day of the preceding month for the hours worked during

said preceding month; that said report should list the names and hours worked and the amounts

deducted and remitted for each such employee of Defendant; that said agreement of Defendant to

deduct said amounts from wages of employees covered under the collective bargaining

agreements was in accordance with and pursuant to individual and voluntary written authorization




{00399650;IBEW19-145;MJ }           20
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 20 of 24
by said employees for the check-off of said dues, all is permitted and pursuant to Section 302(c) of

the National Labor Relations Act.

         5.        An audit of Defendant's books and records for the period August 1, 2019

through September 16, 2019 shows that Defendant owes Plaintiffs SIXTY-FOUR THOUSAND,

FOUR HUNDRED FORTY-FOUR AND              12/100 ($64,444.12) DOLLARS in unpaid fringe benefit

contributions.

         WHEREFORE, Plaintiff prays for the following Orders, Judgments and Decrees:

         A.        For judgment against Defendant in the amount of SIXTY-FOUR THOUSAND, FOUR

HUNDRED FORTY-FOUR AND 12/100 ($64,444.12) DOLLARS               in unpaid fringe benefit contributions,

         B.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         C.        For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements in respect to the reporting and payment of

supplemental dues to the Plaintiff; and

         D.        For judgment against Defendant for costs incurred in this action; and

         E.        For such other relief as the Court may deem appropriate.


                              CONCLUSION AND PRAYER FOR RELIEF


         WHEREFORE, Plaintiff Funds respectfully request that this Court enter an Order in favor

of Plaintiffs and against Defendant in the amount of NINE HUNDRED FIFTY NINE THOUSAND, SEVEN

HUNDRED NINETY-THREE AND         63/100 ($959,793.63) DOLLARS as and for unpaid employee benefit

plan contributions, liquidated damages, and interest for the period August 1, 2019 through

September 16, 2019, plus all reasonable attorneys’ fees, audit costs, court costs and other

costs, and all other damages and relief this Court deems appropriate, as follows:

         A. In favor of Plaintiff, Local Union No. 124 I.B.E.W. Pension Trust Fund, and against

              Defendant in the amount of ONE HUNDRED TWENTY-EIGHT THOUSAND TWO HUNDRED


{00399650;IBEW19-145;MJ }           21
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 21 of 24
              FORTY-TWO AND    00/100 ($128,242.00) DOLLARS in unpaid fringe benefit contributions,

              SIX THOUSAND FOUR HUNDRED TWELVE AND 10/100 12/100 ($6,412.10)      DOLLARS as and

              for liquidated damages, and ONE THOUSAND NINE HUNDRED ONE AND 81/10 ($1,901.81)

              DOLLARS as and for interest due and owing for the period August 1, 2019 through

              September 16, 2019; for a total of ONE HUNDRED THIRTY-SIX THOUSAND FIVE HUNDRED

              FIFTY-FIVE AND 91/100 ($136,555.91) DOLLARS;

         B. In favor of Plaintiff, National Electrical Benefit Fund, and against , and against

              Defendant in the amount of FORTY TWO THOUSAND THREE HUNDRED EIGHTY-TWO AND

              86/100 ($42,382.86) DOLLARS in unpaid fringe benefit contributions, TWO THOUSAND

              ONE HUNDRED NINETEEN AND       14/100 ($2,119.14) DOLLARS as and for liquidated

              damages, and SIX HUNDRED TWENTY-SIX AND 71/1000 ($626.71) DOLLARS as and for

              interest due and owing for the period August 1, 2019 through September 16, 2019;

              for a total of FORTY-FIVE THOUSAND, ONE HUNDRED TWENTY-EIGHT AND 71/100

              ($45,128.71) DOLLARS;

         C. In favor of Plaintiff, Local Union No. 124, I.B.E.W. – NECA Annuity and 401K Trust

              Fund, and against Defendant in the amount of ONE HUNDRED NINETY-THREE THOUSAND

              SIX HUNDRED TWELVE AND      60/100 ($193,612.60) DOLLARS in unpaid fringe benefit

              contributions, NINE THOUSAND SIX HUNDRED EIGHTY AND 64/100 ($9,680.64) DOLLARS as

              and for liquidated damages, and TWO THOUSAND, EIGHT HUNDRED NINETY-SIX AND

              62/1000 ($2,896.62) DOLLARS as and for interest due and owing for the period August

              1, 2019 through September 16, 2019; for a total of TWO HUNDRED SIX THOUSAND, ONE

              HUNDRED EIGHTY-NINE AND 86/100 ($206,189.86) DOLLARS;

         D. In favor of Plaintiff, I.B.E.W. Local Union No. 124 Health and Welfare Fund, and

              against Defendant in the amount of THREE HUNDRED SIXTY-TWO THOUSAND, FORTY-FIVE

              AND   46/100 ($362,045.46) DOLLARS in unpaid fringe benefit contributions, EIGHTEEN

              THOUSAND ONE HUNDRED TWO AND       27/100 ($18,102.27) DOLLARS as and for liquidated


{00399650;IBEW19-145;MJ }           22
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 22 of 24
              damages, and FIVE THOUSAND, THREE HUNDRED FIFTY-TWO AND 73/1000 ($5,352.73)

              DOLLARS as and for interest due and owing for the period August 1, 2019 through

              September 16, 2019; for a total of THREE HUNDRED EIGHTY-FIVE THOUSAND, FIVE

              HUNDRED AND 46/100 ($385,500.46) DOLLARS;

         E. In favor of Plaintiff, Local Union No. 124 I.B.E.W. Vacation and Holiday Trust Fund,

              and against Defendant in the amount of EIGHTY-SIX THOUSAND, NINE HUNDRED THIRTY-

              TWO AND       01/100 ($86,932.01) DOLLARS in unpaid fringe benefit contributions, FOUR

              THOUSAND THREE HUNDRED FORTY-SIX AND            60/100 ($4,346.60) DOLLARS as and for

              liquidated damages, and ONE THOUSAND, TWO HUNDRED EIGHTY-SIX AND 29/1000

              ($1,286.29) DOLLARS as and for interest due and owing for the period August 1, 2019

              through September 16, 2019; for a total of NINETY-TWO THOUSAND, FIVE HUNDRED

              SIXTY-FOUR AND 90/100 ($92,564.90);

         F. In favor of Plaintiff, Electrical Joint Apprenticeship and Training Trust Fund, and

              against Defendant in the amount of TWENTY-ONE THOUSAND, ONE HUNDRED FORTY AND

              28/100 ($21,140.28) DOLLARS in unpaid fringe benefit contributions, ONE THOUSAND

              FIFTY-SEVEN AND      01/100 ($1,057.01) DOLLARS as and for liquidated damages, and

              THREE HUNDRED THIRTEEN AND       47/1000 ($313.47) DOLLARS as and for interest due and

              owing for the period August 1, 2019 through September 16, 2019; for a total of

              TWENTY-TWO THOUSAND, FIVE HUNDRED TEN AND 76/100 ($22,510.76) DOLLARS;

         G. In favor of Plaintiff, Labor Management Cooperation Trust, and against Defendant in

              the amount of SIX THOUSAND, FOUR HUNDRED SEVENTY-EIGHT AND 96/100 ($6,478.96)

              DOLLARS in unpaid fringe benefit contributions, THREE HUNDRED TWENTY-THREE AND

              95/100 ($323.95) DOLLARS as and for liquidated damages, and NINETY-SIX AND 00/1000

              ($96.00) DOLLARS as and for interest due and owing for the period August 1, 2019

              through September 16, 2019; for a total of SIX THOUSAND, EIGHT HUNDRED NINETY-

              EIGHT AND 91/100 ($6,898.91) DOLLARS;     and


{00399650;IBEW19-145;MJ }           23
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 23 of 24
         H. In favor of Plaintiff Union, International Brotherhood of Electrical Workers Local

              Union No. 124, AFL-CIO, and against Defendant in the amount of SIXTY-FOUR

              THOUSAND, FOUR HUNDRED FORTY-FOUR AND       12/100 ($64,444.12) DOLLARS, as and

              for unpaid supplemental dues.



                                              Respectfully submitted,




                                              /s/ Michael G. Newbold           ___
                                              Michael G. Newbold, MO Bar No. 25523

                                              /s/ John J. Westerhaus       ________
                                              John J. Westerhaus, MO Bar No. 65266
                                              1100 Main Street, Suite 2001
                                              Kansas City, Missouri 64105
                                              Telephone:     816-421-5788
                                              Facsimile:     816-471-5574
                                              Attorneys for Plaintiffs




{00399650;IBEW19-145;MJ }           24
          Case 4:20-cv-00048-BCW Document 1 Filed 01/22/20 Page 24 of 24
